UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6625



STANLEY MARK BALLENGER,

                                             Petitioner - Appellant,

          versus


HENRY DARGAN MCMASTER, Attorney General of the
State of South Carolina; ROBERT H. MAUNEY,
Warden   of    the   Northside    Correctional
Institution,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(CA-04-1438)


Submitted:   October 20, 2005             Decided:   October 27, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanley Mark Ballenger, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Samuel Creighton Waters, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stanley Mark Ballenger, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that   Ballenger   has   not     made    the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                    - 2 -